

CONFIDENTIAL                                 EXHIBIT 10.4
EXECUTION VERSION


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


SUPPLY AGREEMENT


This Supply Agreement (the “Supply Agreement”) is entered into as of February
29, 2016 (the “Effective Date”) by and between Exelixis, Inc., a Delaware
company having an address at 210 East Grand Avenue, South San Francisco, CA
94080, USA (“Exelixis”), and Ipsen Pharma SAS, a French corporation having an
address at 65 Quai Georges Gorse, 92100 Boulogne-Billancourt, France
(“Licensee”). Exelixis and Licensee may be referred to herein individually as a
“Party” and collectively as the “Parties.”


RECITALS
Whereas, Exelixis, a biopharmaceutical company, is developing its proprietary
compound known as cabozantinib for the treatment of cancer;
Whereas, Exelixis and Licensee are parties to a certain Collaboration and
License Agreement of even date hereof (the “Collaboration and License
Agreement”), under which Exelixis has granted Licensee the right to develop and
commercialize cabozantinib outside the U.S., Canada, and Japan; and
Whereas, the Collaboration and License Agreement contemplates that Exelixis will
manufacture and supply cabozantinib to Licensee for development and commercial
use, and Exelixis is willing to manufacture and supply cabozantinib to Licensee,
on the terms and conditions set forth below.
Now, Therefore, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
Article 1
DEFINITIONS
Capitalized terms used in this Supply Agreement but not defined herein shall
have the meanings set forth in the Collaboration and License Agreement.
1.1    “Affiliate” means, with respect to any party, any entity that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such party, but for only so long as such control
exists. As used in this Section 1.1, “control” means (a) to possess, directly or
indirectly, the power to direct the management or policies of an entity, whether
through ownership of voting securities, by contract relating to voting rights or
corporate governance;




Page 1 of 28



--------------------------------------------------------------------------------





or (b) direct or indirect beneficial ownership of more than fifty percent (50%)
(or such lesser percentage which is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction) of the voting share capital or other
equity interest in such entity.
1.2    “Batch” means the quantity of a Product produced in a single production
run of such Product.
1.3    “Business Day” means a day that is not a Saturday, Sunday, or a day on
which banking institutions in San Francisco, California, USA are authorized by
Law to remain closed.
1.4    “Claims” means any and all Third Party claims, suits, proceedings,
damages, expenses (including court costs and reasonable attorneys’ fees and
expenses) and recoveries against a Party.
1.5    “Collaboration and License Agreement” has the meaning set forth in the
Recitals.
1.6    “Compound” means cabozantinib, having the chemical structure set forth in
Exhibit A of the Collaboration and License Agreement, including any
pharmaceutically acceptable salt form of cabozantinib.
1.7    “Cost of Goods” or “COG” means, with respect to any Compound or Product,
the fully burdened cost to manufacture such Compound or Product, which means:
(a) in the case of [ * ]; and (b) in the case of [ * ]. Actual unit costs shall
consist of [ * ]. Direct labor costs shall include the cost of: [ * ].
Manufacturing [ * ] shall include [ * ].
1.8    “Drug Substance” means cabozantinib, having the chemical structure set
forth in Exhibit A of the Collaboration and License Agreement.
1.9    “EMA” means the European Medicines Agency or its successor.
1.10    “Exelixis Indemnitees” means Exelixis and its Affiliates and their
respective officers, directors, employees, and agents.
1.11    “Exelixis Territory” means the U.S., Canada, and Japan.
1.12    “Expanded Access Program” means the administration of the Product to
named individuals who do not meet the clinical trial enrollment criteria either
outside of a clinical trial or after the completion of a clinical trial.
Expanded Access Programs are also known as named patient programs, named patient
supply, and temporary authorization for use.
1.13    “FDA” means the U.S. Food and Drug Administration or its successor.
1.14    “Field” means all indications and uses in humans and animals.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 2 of 24



--------------------------------------------------------------------------------





1.15    “Finished Product” means any Product in appropriate final form, packaged
and labeled and ready for its intended use (i.e., sale to the end-user, use as
part of an Expanded Access Program, use in clinical trials or other development
work or use as a sample).
1.16    “Good Distribution Practice” means, to the extent applicable, the
then-current Good Distribution Practice Guidelines issued by the European
Commission to ensure that the level of quality determined by GMP is maintained
throughout the distribution network, as set forth in Commission Guidelines
2013/C 343/01 and any and all related Directives, as may be amended from time to
time.
1.17    “Good Manufacturing Practices,” “cGMPs” or “GMP” means, to the extent
applicable, the then-current Good Manufacturing Practices required by the FDA
and/or EMA, for the manufacture and testing of pharmaceutical materials, as set
forth in 21 CFR Parts 11, 210 and 220 and Directives 2003/94/EC and 2001/83/EC,
as each may be amended from time to time, and comparable laws or regulations
applicable to the manufacture and testing of pharmaceutical materials
promulgated by other Regulatory Authorities.
1.18    “Governmental Authority” means any national, international, federal,
state, provincial or local government, or political subdivision thereof, or any
multinational organization or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof, or any governmental arbitrator or
arbitral body).
1.19     “Information” means any data, results, technology, business or
financial information or information of any type whatsoever, in any tangible or
intangible form, including know-how, trade secrets, practices, techniques,
methods, processes, inventions, developments, specifications, formulae,
software, algorithms, marketing reports, expertise, technology, test data
(including pharmacological, biological, chemical, biochemical, clinical test
data, and data resulting from non-clinical studies), CMC information, stability
data, and other study data and procedures.
1.20    “Laws” means all laws, statutes, rules, regulations, ordinances, and
other pronouncements having the effect of law of any federal, national,
multinational, state, provincial, county, city, or other political subdivision,
domestic or foreign.
1.21     “Licensee Indemnitees” means Licensee and its Affiliates and their
respective directors, officers, employees, and agents.
1.22    “Licensee Territory” means the world outside the Exelixis Territory.
1.23     “Manufacture” means with respect to the period prior to the
implementation of the Transition Plan as set forth in Section 2.4(e), all
activities related to the manufacturing of the Compound and Products, in final,
labeled, packaged form for commercial use, including in-process and finished
product testing, release of product or any component or ingredient thereof,
quality assurance activities related to manufacturing and release of product,
ongoing stability tests and regulatory activities related to any of the
foregoing. For the period after the Transition


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 3 of 24



--------------------------------------------------------------------------------





Plan, with regard specifically to packaging, shall be primary packaged bulk
tablets, rather than labelled packaged form for commercial use. “Manufacturing”
has a correlative meaning.
1.24    “Order Forecast” has the meaning set forth in Section 2.2(a).
1.25    “Product” means any pharmaceutical product containing the Compound as an
active ingredient, in any form, presentations, dosage, or formulation, including
but not limited to Cometriq.
1.26    “Quality Agreement” has the meaning set forth in Section 2.6.
1.27    “REACH” shall have the meaning set forth in Section 4.5.
1.28    “Recall” means a recall, withdrawal, or correction (including the
dissemination of relevant information) of any Product in a Party’s territory
that is (a) required by a Regulatory Authority of competent jurisdiction, or (b)
is deemed advisable by the representative of Licensee’s Quality department in
its sole discretion in Licensee Territory, or (c) is deemed advisable by the
representative of Exelixis’ Quality department in the Exelixis Territory.
1.29    “Regulatory Approval” means any and all approvals (including MAA
Approval, and Pricing and Reimbursement Approval, if applicable), licenses,
registrations, permits, notifications and authorizations (or waivers) of any
Regulatory Authority that are necessary for the manufacture, use, storage,
import, transport, promotion, marketing, distribution, offer for sale, sale or
other commercialization of a Product in any country or jurisdiction.
1.30    “Regulatory Authority” means any Governmental Authority that has
responsibility in its applicable jurisdiction over the testing, development,
manufacture, use, storage, import, transport, promotion, marketing,
distribution, offer for sale, sale or other commercialization of pharmaceutical
products in a given jurisdiction, including the FDA and EMA. For countries where
governmental approval is required for pricing or reimbursement for a
pharmaceutical product to be reimbursed by national health insurance (or its
local equivalent), Regulatory Authority shall also include any Governmental
Authority whose review or approval of pricing or reimbursement of such product
is required.
1.31    “Regulatory Filing” means all applications, filings, submissions,
approvals, licenses, registrations, permits, notifications and authorizations
(or waivers) with respect to the testing, Development, Manufacture or
Commercialization of any Product made to or received from any Regulatory
Authority in a given country, including any INDs and MAAs.
1.32    “Specification” means the written specification for each Product, as the
same may be amended from time to time by Exelixis, or upon Licensee’s reasonable
request in accordance with requirements of Regulatory Authorities in the
Licensee Territory. Specifications may be required to be different for a Product
for use in different countries due to individual Regulatory Authority
requirements in such countries.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 4 of 24



--------------------------------------------------------------------------------





1.33    “Stockout Period” means a period during which Licensee, as a result of
failure of Exelixis to supply Product, has no commercial inventory available to
supply the market in the Licensee Territory. Inventory stockouts arising from
Licensee’s failure to maintain the [ * ] safety stock in accordance with the
Supply Agreement shall not give rise to a Stockout Period.
1.34    “Term” has the meaning set forth in Section 10.1.
1.35    “Third Party” means any entity other than Exelixis or Licensee or an
Affiliate of Exelixis or Licensee.
1.36    “Transfer Price” has the meaning set forth in Section 3.1.
1.37    “U.S.” means the United States of America, including its territories and
possessions (including Puerto Rico).
Article 2
PRODUCT SUPPLY
2.1    Purchase and Sale. Pursuant to the terms and conditions of this Supply
Agreement, Exelixis (either itself or through its Affiliates or Third Party
subcontractors) shall use Commercially Reasonable Efforts to Manufacture and
supply Products to Licensee in such quantities as Licensee shall order pursuant
to and in accordance with this Article 2, and Licensee shall purchase from
Exelixis all of Licensee’s and its Affiliates’ and Sublicensees’ requirements
for Products for development and commercialization in the Field in the Licensee
Territory pursuant to and in accordance with the Collaboration and License
Agreement. For clarity, Exelixis may perform its obligations under this Supply
Agreement through one or more Third Party subcontractors, provided that Exelixis
remains responsible for the work allocated to, and payment to, such
subcontractors as it selects, to the same extent it would if it had done such
work itself.
2.2    Order Forecasts.
(a)    Rolling Forecast. On or prior to [ * ] of each Calendar Quarter during
the Term of this Supply Agreement, Licensee shall provide Exelixis a rolling
forecast of the quantity of Products to be used for commercialization that
Licensee plans to order during the [ * ] period commencing the following
Calendar Quarter, itemizing the applicable quantity for each form of Product
(i.e., dosage strength and packaging configuration) (“Order Forecast”). The
Order Forecast shall be made in good faith for budget and capacity planning
purposes only and shall be non-binding on Licensee and Exelixis, except as
provided in Section 2.2(b). The Parties shall discuss and review the Order
Forecast at each regularly scheduled meeting of the JSC established by the
Parties under the Collaboration and License Agreement (or by a subcommittee
established by the JSC to oversee the manufacture and supply of the Product).
The Order Forecast will be in substantially the form attached hereto as Exhibit
A.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 5 of 24



--------------------------------------------------------------------------------





(b)    Binding Commitment. The [ * ] of each Order Forecast shall constitute a
binding commitment for Licensee to purchase, pursuant to Section 2.3(a), [ * ]
of the quantities for each form of Finished Product specified therein and
Licensee shall be required to order such quantities pursuant to Section 2.3(a).
The [ * ] of each Order Forecast shall constitute a binding commitment for
Licensee to purchase, pursuant to Section 2.3(a), [ * ] of each form of Finished
Product specified therein. For clarity, the numbers set out in the following [ *
] of the Order Forecast constitute the non-binding forecast of Licensee’s
expected requirements.
2.3    Purchase Orders; Delivery Terms.
(a)    Purchase Orders. On or before the [ * ] of each Calendar Quarter during
the Term of this Supply Agreement, Licensee shall submit to Exelixis a binding
purchase order (a “Purchase Order”) for Product to be delivered during the next
Calendar Quarter as follows:
(i)    with respect to commercial supply, in quantities [ * ] to those set forth
for such Calendar Quarter in the Order Forecast, and
(ii)    with respect to development supply, in quantities [ * ] with those
projected for use in clinical development by Licensee as set forth in the Global
Development Plan (as defined in the Collaboration and License Agreement), as
well as any comparator drugs set forth in the Global Development Plan as to be
supplied by Exelixis to Licensee.
Exelixis shall accept or reject each Purchase Order in writing within [ * ]
after its receipt of such Purchase Order; provided, however, that Exelixis shall
accept such Purchase Order, if the quantities of Product ordered in such
Purchase Order are consistent with the quantities set forth in subsection (i)
and/or (ii), as applicable.
(b)    Additional Quantities. In the event Licensee desires to obtain quantities
of Product in a particular Calendar Quarter in excess of the quantities
specified in the Order Forecast after such forecast became binding, Licensee
shall notify Exelixis in writing the Parties will discuss in good faith as to
whether Exelixis may be able to supply Licensee with such additional quantities,
provided that Exelixis shall have the right to accept and/or reject such order
at its sole discretion.
(c)    Delivery and Shipping Terms. Purchase Orders submitted for quantities of
Product that are in accordance with Section 2.3(a) and/or Section 2.3(b) will be
binding on both Parties after acceptance in writing by Exelixis; provided,
however, that should Exelixis neither reject a Purchase Order nor provide
written confirmation of acceptance within [ * ] of receipt, Exelixis shall be
deemed to have accepted the Purchase Order effectively. The Purchase Order will
specify a single delivery date for such order to be delivered in such Calendar
Quarter, but will in no event be a date sooner than [ * ]. By way of example, a
Purchase Order submitted on [ * ] would specify the quantity of Product ordered
for delivery in the [ * ] Calendar Quarter of [ * ], with a delivery date no
sooner than [ * ]. Exelixis shall deliver all Products [ * ]. Exelixis shall be
responsible for obtaining all licenses or other authorizations for the
exportation of such shipments and shall supply Licensee with the documentation
required for filing or claiming credit or deduction for any applicable taxes
and/or duties. Licensee shall be responsible for obtaining all freight,
handling, insurance, and shipping expenses for such shipments, and shall be the
importer of record


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 6 of 24



--------------------------------------------------------------------------------





and responsible for all duties and taxes for such shipments, and shall be
responsible for obtaining all distribution licenses for the Products.
(d)    Separate Contracts. Each Purchase Order will constitute a separate
contract for the supply of Products on the terms of this Agreement (and
excluding all other terms and conditions including any set out or referred to in
any Purchase Order). In the event of a conflict between a Purchase Order and the
terms of this Agreement, the terms of this Agreement will govern.
2.4    Supply.
(a)    Documentation. Exelixis shall establish and maintain any necessary drug
master files, standard operating procedures, protocols, and master batch records
for the Manufacturing of the Products. Exelixis shall, in connection with each
shipment of Product to Licensee, provide to Licensee the certificate of
compliance, certificate of analysis, completed batch records and any other
documentation as may be required in the Quality Agreement with respect to such
shipment.
(b)    Traceability. Exelixis shall mark the Product supplied to Licensee with a
lot number for the purposes of traceability. Licensee shall record the lot
number of each Product used for each promotion and marketing event, distributed
to each named patient in an Expanded Access Program, or sold to each customer,
and shall retain all such records for [ * ] after the date of termination or
expiration of this Supply Agreement to facilitate in the event of a Recall under
Section 5.9 of the Collaboration and License Agreement.
(c)    Form of Supply. Exelixis shall supply Licensee with Finished Product in
finished, labeled form at Licensee’s cost and expense. Exelixis shall supply
Product for commercialization in the Licensee Territory according to Licensee’s
written instructions specifying desired quantities of Product in each of the
available dosages and product configurations (i.e. bottles and/or blister
strips) to meet the requirements for the Regulatory Authorities in each
applicable jurisdiction. Licensee shall be responsible for ensuring that the
Finished Product conforms with all applicable Laws and Regulatory Approvals for
each applicable jurisdiction within Licensee Territory.
(d)    Finished Product Release. Prior to implementation of the Transition Plan
as such term is defined in Section 2.4(e), Exelixis (by itself or through its
contract manufacturer) shall conduct release tests of the Product for Licensee,
and Exelixis shall supply Licensee with Finished Product release documentation
so that Licensee may fulfil its obligations as the Marketing Authorization
Holder in the applicable Licensee Territory.
(e)    Transition Plan. Licensee shall develop, and submit to JSC for review and
approval, a transition plan (“Transition Plan”) by [ * ]. The Transition Plan
shall provide for Licensee’s assumption of responsibility for primary packaged
bulk tablets, including but not limited to labeling, Finished Product release,
and QP release to market by [ * ]. Such Transition Plan will take effect at [ *
] unless otherwise agreed by the JSC, and this Supply Agreement will be updated
to reflect this shift of responsibilities between the Parties. The Parties
further agree that Licensee will concurrently assume contractual responsibility
for the abovementioned


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 7 of 24



--------------------------------------------------------------------------------





activities with Exelixis’ commercial manufacturer, Patheon, Inc. (“Patheon”) by
entering into privity of contract with Patheon. In the event that Licensee
chooses to assume the responsibility contemplated in this section through any
other means of manufacture other than a direct contract with Patheon, Licensee
agrees to provide Exelixis with at least [ * ] prior written notice in order to
enable Exelixis to fulfill its own notice requirements to Patheon.
(f)    Product Shelf Life. The Product supplied by Exelixis to Licensee
hereunder shall have a remaining shelf life of [ * ] of approved shelf life upon
delivery pursuant to Section 2.3(c).
(g)    Inventory Management; Safety Stock. Each Party shall manage its inventory
in a manner that maximizes the remaining shelf life of its inventory. Licensee
shall carry a reasonable quantity of inventory of the Finished Product, and
Exelixis shall carry a reasonable quantity of raw materials, including API,
which may be used in the event of an interruption to the supply chain. The
quantity of such safety stock shall be sufficient to cover the quantity set
forth in the Order Forecast for the next [ * ]. The Parties shall replace and
replenish the safety stock continuously on a first to expire, first out basis.
Each Party shall be responsible for the cost of maintaining its own safety
stock.
2.5    Inspection and Acceptance.
(a)    Shortages. Licensee shall notify Exelixis in writing of any shortage in
any shipment of Product within [ * ] of receipt. In the event of an undisputed
shortage, Exelixis shall make up the shortage at no cost to Licensee, within [ *
] if replacement Finished Product stock is available, or, if replacement stock
is unavailable at such time, as soon as reasonably practicable after it becomes
available.
(b)    Non-Conforming Product.
(i)    Licensee shall inspect all shipments of Product promptly upon receipt,
and shall notify Exelixis in writing in reasonable detail within [ * ] of
receipt if Licensee is rejecting any Product that fails to conform to Exelixis’
warranties set forth in Sections 8.2(a) or 8.2(b). All Product not rejected
within such [ * ] period will be deemed accepted.
(ii)    If Licensee notifies Exelixis of any nonconformity of any Product in
accordance with Section 2.5(b)(i), Exelixis shall have the right to inspect the
Product in question and Licensee shall cooperate with Exelixis’ inspection,
including providing Exelixis with samples of the Product in question for testing
upon request. If Exelixis agrees with such notice of nonconformity, Exelixis
shall, at its discretion and expense, either: (i) replace such Product, at no
additional expense to Licensee, as soon as reasonably practicable after receipt
of notification of such nonconformity or (ii) refund any portion of the
applicable Transfer Price that has already been paid.
(iii)    In the event that Exelixis disagrees with Licensee that a Product does
not conform to Exelixis’ warranties set forth in Sections 8.2(a) or 8.2(b), or
considers that the defect was caused by occurrences after the delivery of the
Product to Licensee, it may require a sample


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 8 of 24



--------------------------------------------------------------------------------





of the allegedly nonconforming Product to be delivered to a mutually acceptable
independent testing laboratory for testing or, in the case of a dispute
concerning compliance with GMP, an independent consultant for evaluation. Except
in the case of manifest error, the determination of the laboratory or consultant
as to whether the Product is nonconforming will be final and binding on the
Parties. The fees and expenses of such laboratory testing or consultant, as the
case may be, shall be borne entirely by the Party against whom such laboratory’s
or consultant’s determination is made. If, as the case may be, such
determination is against Exelixis, then Exelixis shall either refund the
Transfer Price paid by Licensee for such Product or replace such Product, at no
additional cost to Licensee, as soon as reasonably possible, but in no event
later than [ * ] if replacement Product stock is available, or if replacement
Product stock is unavailable at such time, as soon as reasonably practical after
it becomes available. If, as the case may be, such determination is against
Licensee, then such Product shall be deemed accepted by Licensee.
(c)    Sole Remedy. Notwithstanding anything to the contrary in this Supply
Agreement, the remedy set forth in this Section 2.5 will be Licensee’s sole and
exclusive remedy and recourse with respect to the shortages that are not also
Stockout Periods, or nonconforming Product delivered to Licensee by Exelixis
hereunder.
(d)    Damage after Delivery. Licensee shall bear the risk of damage to the
Product after delivery to Licensee pursuant to Section 2.3(c). If the Product is
damaged after delivery to Licensee pursuant to Section 2.3(c) and Licensee
intends to order replacement Product, Licensee shall promptly notify Exelixis of
the damage and any orders for replacement Product, and Exelixis may, at its sole
discretion but in good faith, accept or reject all or a portion of the order for
the replacement Product.
2.6    Quality Agreement. The Parties have substantially agreed to the terms and
conditions of a quality agreement (the “Quality Agreement”) setting forth in
detail the quality assurance arrangements and procedures for the Manufacture of
the Product, which Quality Agreement will be in substantially the form attached
hereto as Exhibit B and incorporated herein by reference. To the extent that the
terms of this Supply Agreement and those of the Quality Agreement are in
conflict, the terms of this Supply Agreement shall control except with respect
to quality issues, which shall be governed by the Quality Agreement. For
clarity, if there are any financial terms in the Quality Agreement that are in
conflict with this Supply Agreement, this Supply Agreement shall control with
respect to such financial terms.
2.7    Business Continuity Plan. Within [ * ] after Regulatory Approval,
Exelixis and Licensee shall begin preparation of a business continuity plan that
would address, as a result of a Force Majeure Event or otherwise, Exelixis’
inability to provide the supply of Product or the volume of Product as
forecasted, including a set of clearly defined measures that would allow a quick
response and recovery to the disruption of Product supply. Specifically, such
business continuity plan will address, at a minimum, provisions related to
rolling safety stock, Exelixis’ holdings of API stock, and Exelixis’ holdings of
sufficient API stock to cover the period necessary for a successful transfer to
a new commercial manufacturer under Section 2.(e), provisions for technology
transfer of API and Product manufacturing capabilities if applicable in the
event of a failure in performance of the then-current contract manufacturing
organization. In addition, the Parties shall


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 9 of 24



--------------------------------------------------------------------------------





agree that in the event Licensee were to forecast that future sales of the
Product shall exceed [ * ] in one Calendar Year, the business continuity plan
shall be revised to include the set-up of a second manufacturing facility for
the Finished Product. The Parties shall submit the business continuity plan to
the JSC (or a manufacturing subcommittee) for further discussion. The Parties
shall review the business continuity plan on a yearly basis (or at such other
intervals as the Parties may agree).
2.8    Backup Supplier. In the event that for a period of [ * ], Exelixis has
failed to supply at least [ * ] of the quantity of the Product set forth in the
binding portion of the Order Forecast, upon Licensee’s request, Exelixis shall
select a Third Party manufacturer (a “Backup Manufacturer”) that is reasonably
acceptable to Licensee to Manufacture the Product for supply to Licensee to the
extent Exelixis is unable to meet Licensee’s requirement for the Product as set
forth in the binding portion of the Order Forecast. The costs and expenses
associated with the engagement of the Backup Manufacturer, including the costs
for transferring the Manufacturing process to such Backup Manufacturer, shall be
borne by Exelixis.
2.9    Allocation in the Event of Product Shortages.
(a)    This Section 2.9 shall apply in the event that Exelixis is unable to
supply, with respect to a Calendar Quarter, [ * ] of (i) Product ordered by
Licensee pursuant to Sections 2.2 and 2.3 for delivery in such Calendar Quarter,
plus (ii) Product required by Exelixis or its Affiliates or other licensees for
their own use with respect to such Calendar Quarter (such event, a “Shortfall”).
The purpose of these allocation rules is to permit Licensee (with respect to the
Licensee Territory) and Exelixis (with respect to the Exelixis Territory) to
independently make their respective long-term purchase decisions for the
Product, with the benefits and risks of such purchase decisions to be allocated
to Licensee or Exelixis, as the case may be.
(b)    If Exelixis is unable to supply [ * ] of (i) Product ordered by Licensee
pursuant to a Purchase Order plus (ii) Product required by Exelixis or its
Affiliates or other licensees for their own use, then the available Product in
each Calendar Quarter in which a Shortfall occurs shall be [ * ].
(c)    The [ * ] set forth in this Section 2.9 shall restart for each Calendar
Quarter, without any carryover of a Shortfall realized by either Licensee or
Exelixis in the prior Calendar Quarter.
(d)    If Exelixis determines that it will not be able to deliver the quantities
of the Product specified in the Purchase Order on the requested delivery date,
or Exelixis is made aware of any future anticipated shortages, then Exelixis
shall promptly notify Licensee of such determination, and in any event, no later
than [ * ] following such determination. Such notification shall include the
reasons for and the expected duration of Exelixis’ anticipated inability to
deliver such quantities of the Product. Promptly thereafter, but in no event
more than [ * ] after such notification, the Parties shall discuss in good faith
the matters set forth in such notification and begin good faith negotiations
with respect to an alternative delivery schedule or alternative sourcing for
such Product; provided that any such negotiations shall not relieve Exelixis of
its obligations hereunder.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 10 of 24



--------------------------------------------------------------------------------





2.10    Continuous Improvement; Supply Contacts.
(a) The Parties acknowledge their common goal in optimizing the supply chain and
reducing the costs associated with the Manufacturing and supply of the Product.
As part of the supply chain optimization, the Parties shall cooperate to
optimize, among others, an agreed-on service level measured by means of key
performance indicators, as well as seek to extend the duration of the Product
shelf life to at least [ * ]. The Parties will discuss cost reduction mechanisms
through the JSC (or any manufacturing subcommittee established by the JSC). The
Parties shall reasonably cooperate with each other to implement such
improvement, the cost of which shall be shared by the Parties as mutually
agreed.
(b) Each Party shall designate one (1) qualified and experienced supply chain
professional to serve as that Party's primary supply contact regarding the
supply of Product within this Agreement (“Supply Contacts”) and under the
direction of the JCC. Each Party may replace its Supply Contact with an
alternative representative at any time with prior written notice to the other
Party. Supply Contacts shall be responsible for facilitating information
exchange and discussion between the Parties regarding the supply of Product
under this Agreement. Supply Contact shall have decision-making authority within
the guidance and subject to the review and approval of the JSC. Each Party shall
bear its own costs of its Supply Contact, which costs shall be excluded from the
Parties’ respective Development and Cost of Goods.
2.11    Stockout Period. In the event of a Stockout Period, Licensee shall be
entitled to certain royalty reductions as provided under Sections 6.3(e) and
9.5(f) of the Collaboration and License Agreement. In addition to such royalty
reductions, in the event that Exelixis recovers third party damages arising
directly from a Stockout Period, Exelixis agrees to share such damages with
Licensee [ * ] in accordance with each party’s demonstrated losses.
Article 3
FINANCIALS
3.1    Price. The transfer price (the “Transfer Price”) for Finished Product
supplied by Exelixis to Licensee will be equal to [ * ], which shall be
calculated for each configuration of the Product.
3.2    Invoice and Payment. Concurrently with delivery of Product to Licensee,
Exelixis shall submit to Licensee an invoice for payment, in U.S. Dollars, of
the Transfer Price for Product included in such delivery. Licensee shall pay
each invoice, in U.S. Dollars, within [ * ] following the date of such invoice
by wire transfer of immediately available funds into an account designated by
Exelixis. Financial audits shall be conducted in accordance with Section 10.4 of
the Collaboration and License Agreement, and late payments shall bear interest
as set forth in Section 10.5 of the Collaboration and License Agreement.
3.3    Other Manufacture Related Costs. Licensee shall be responsible for the
costs and expenses of any Manufacture-related work that is performed by or on
behalf of Exelixis at Licensee’s reasonable request, which costs and expenses
are not included in the calculation of


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 11 of 24



--------------------------------------------------------------------------------





COG. Within [ * ] after the end of each Calendar Quarter during which such work
has been performed by or on behalf of Exelixis at Licensee’s request, Exelixis
shall submit to Licensee a reasonably detailed invoice, in U.S. Dollars, setting
forth the costs and expenses incurred by Exelixis in connection with such work.
Licensee shall pay to Exelixis the amount invoiced, in U.S. Dollars, within [ *
] after the receipt of the invoice by wire transfer of immediately available
funds into an account designated by Exelixis. Late payments shall bear interest
as set forth in Section 10.5 of the Collaboration and License Agreement.
3.4    Tax. Licensee shall pay any and all taxes (other than taxes based on
Exelixis’ income), duties, assessments, and other charges and expenses imposed
by any Government Authority in connection with the supply and transfer of
Product to Licensee. If a withholding or deduction obligation occurs, then the
sum payable by Licensee (in respect of which such deduction or withholding is
required to be made) shall be increased to the extent necessary to ensure that
Exelixis receives a sum equal to the sum which it would have received had no
such withholding or deduction occurred.
Article 4
REGULATORY
4.1    Regulatory Inspections. Exelixis shall cooperate with any inspection of
its facilities by any Regulatory Authority overseeing the Manufacture of the
Product for use in the Licensee Territory. Each Party shall notify the other
Party of any such inspection and shall permit the other Party’s representative
to observe such inspection to the extent such inspection is scheduled at least [
* ] in advance and such observation is permitted by applicable Laws and any
applicable agreement between Exelixis and a Third Party (such as a contract
manufacturing organization) in the event such facility is owned and/or operated
by such Third Party.
4.2    GMP, Quality Assurance and Other Audits. Licensee shall have the right to
conduct cGMP, quality assurance, and other audits (e.g., Environment, Health &
Safety) pursuant to the terms and conditions of the Quality Agreement, but
subject to any applicable agreement between Exelixis and a Third Party (such as
a contract manufacturing organization) in the event such facility is owned
and/or operated by such Third Party.
4.3    Inquiries and Customer Complaints. Licensee shall comply with the
Pharmacovigilance Agreement and Section 5.5 of the Collaboration and License
Agreement with respect to all inquiries, complaints, and adverse events
regarding the Products in the Licensee Territory.
4.4    Notification of Potential Recall; Recalls. Each Party will act in
accordance with the notice requirements set forth in Sections 5.7 and 5.9 of the
Collaboration and License Agreement. In the event that any Recall with respect
to a Product is the direct result of a breach of any warranty of Exelixis set
forth in Section 8.2 and is not the result of Licensee’s, its Affiliates’, or
its sublicensees’ transportation, storage, marketing, use, sale, or distribution
of the Product, then Exelixis shall bear (and reimburse Licensee for) all of the
costs and expenses of such Recall and the destruction of such Recalled Product.
To the extent that the reason for any


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 12 of 24



--------------------------------------------------------------------------------





Recall with respect to the Product hereunder is in part the direct result of the
breach of any warranty of Exelixis set forth in Section 8.2 and in part the
result of Licensee’s, its Affiliates’, or its sublicensees’ transportation,
storage, marketing, use, sale, or distribution of the Product, then the expenses
of such Recall shall be allocated in an equitable manner between the Parties.
4.5    Reach Registration. If the Product is or contains any substance which has
to be registered under Regulation (EC) No. 1907/2006 of the European Parliament
and of the Council concerning the Registration, Evaluation, Authorization and
Restriction of Chemicals (“REACH”) (hereinafter referred to as a “Substance”),
Exelixis shall ensure that such Substance will be pre-registered and registered
in accordance with REACH at the (pre-) registration date set forth under REACH,
provided that Licensee and/or its Affiliates do not qualify as an importer of
such Substance under REACH. Upon request of Licensee, Exelixis shall immediately
provide Licensee with proof of the (pre-) registration of the Substance, and
shall immediately inform Licensee if it becomes aware that any Substance was not
(pre-) registered in due time or if the (pre-) registration is cancelled. If
Licensee and/or any of its Affiliates qualify as an importer of the Substance
under REACH, Exelixis shall, upon request of Licensee, provide Licensee and/or
its Affiliates immediately with all data and information that Licensee and/or
its Affiliates require for (i) the assessment as to whether such Substance must
be (pre-) registered, and (ii) the (pre-) registration under REACH. Licensee and
its Affiliates shall be entitled to use such data and information to the extent
required for the (pre-) registration of the Substance
Article 5
CONFIDENTIALITY
5.1    Confidentiality. Any and all Information disclosed by a Party to the
other Party under this Supply Agreement shall be deemed Confidential Information
of such Party under the Collaboration and License Agreement and subject to the
confidentiality provisions set forth in Article 14 of the Collaboration and
License Agreement.
Article 6
INTELLECTUAL PROPERTY
6.1    Intellectual Property. Any and all inventions, whether patentable or not
and including all intellectual property rights therein, generated by either
Party in the course of conducting their activities under this Supply Agreement
shall be deemed to be generated under the Collaboration and License Agreement
and subject to the rights and obligations of the Parties as set forth therein.
Article 7
FORCE MAJEURE
7.1    Force Majeure. Notwithstanding anything to the contrary in this Supply
Agreement, both Parties shall be excused from the performance of their
obligations under this


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 13 of 24



--------------------------------------------------------------------------------





Supply Agreement to the extent that (a) force majeure prevents such performance
or, with respect to Exelixis’ supply obligations pursuant to Article 2, prevents
the combined supply of (i) Product specified in accepted orders placed by
Licensee in accordance with Section 2.3(a) and (ii) Product required by Exelixis
and its Affiliates, and (b) the nonperforming Party promptly provides notice of
the force majeure to the other Party. Such excuse shall continue so long as the
condition constituting force majeure continues and the nonperforming Party takes
reasonable efforts to remove the condition. For purposes of this Supply
Agreement, force majeure shall include conditions beyond the reasonable control
of the applicable Party, including an act of God, war, civil commotion,
terrorist act, labor strike or lock-out, epidemic, failure or default of public
utilities or common carriers, destruction of production facilities or materials
by fire, earthquake, storm, or like catastrophe, and failure of plant or
machinery. Notwithstanding the foregoing, a Party will not be excused from
making payments owed hereunder because of a force majeure affecting such Party.
If a force majeure persists for more than [ * ], then the Parties will discuss
in good faith the modification of the Parties’ obligations under this Supply
Agreement in order to mitigate the delays caused by such force majeure.
Article 8
REPRESENTATIONS AND WARRANTIES
8.1    Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as follows:
(a)    Corporate Existence. As of the Effective Date, it is a company or
corporation duly organized, validly existing, and in good standing under the
Laws of the jurisdiction in which it is incorporated.
(b)    Corporate Power, Authority and Binding Agreement. As of the Effective
Date, (i) it has the corporate power and authority and the legal right to enter
into this Supply Agreement and perform its obligations hereunder; (ii) it has
taken all necessary corporate action on its part required to authorize the
execution and delivery of this Supply Agreement and the performance of its
obligations hereunder; and (iii) this Supply Agreement has been duly executed
and delivered on behalf of such Party, and constitutes a legal, valid, and
binding obligation of such Party that is enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, and similar Laws affecting creditors’ rights and remedies generally.
8.2    Product Warranties. Exelixis represents and warrants to Licensee that:
(a)    all Product supplied to Licensee pursuant to this Supply Agreement will
be Manufactured in conformity with cGMPs and Good Distribution Practice;
(b)    each Product supplied to Licensee pursuant to this Supply Agreement, at
the time of shipment of such Product to Licensee pursuant to Section 2.3(c),
will conform to the applicable Specifications for such Product; and


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 14 of 24



--------------------------------------------------------------------------------





(c)    all Product supplied to Licensee pursuant to this Supply Agreement will,
at the time of shipment of such Product to Licensee pursuant to Section 2.3(c),
be free and clear of all liens, security interests, and other encumbrances;
provided, however, that Exelixis shall retain a security interest in such
Product until Licensee pays for it in full pursuant to Section 3.2.
8.3    Disclaimers. EXCEPT AS EXPRESSLY STATED IN THIS SUPPLY AGREEMENT, NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR IMPLIED, INCLUDING
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT, ARE MADE OR GIVEN BY OR ON BEHALF A PARTY, AND ALL
REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.
Article 9
INDEMNIFICATION
9.1    Indemnification by Exelixis. Exelixis shall defend, indemnify, and hold
the Licensee Indemnitees harmless from and against all Claims to the extent such
Claims arise out of, are based on, or result from: (a) any negligence or willful
misconduct of Exelixis, its Affiliates, or the officers, directors, employees,
or agents of Exelixis or its Affiliates; or (b) Exelixis’ breach of this Supply
Agreement, including the representations and warranties contained herein. The
foregoing indemnity obligations shall not apply to the extent that (i) the
Licensee Indemnitees fail to comply with the indemnification procedure set forth
in Section 9.3 and Exelixis’ defense of the relevant Claims is prejudiced by
such failure; or (ii) any Claim arises from, is based on, or results from any
occurrence for which Licensee is obligated to indemnify the Exelixis Indemnitees
under Section 9.2.
9.2    Indemnification by Licensee. Licensee shall defend, indemnify, and hold
the Exelixis Indemnitees harmless from and against all Claims to the extent such
Claims arise out of, are based on, or result from: (a) any negligence or willful
misconduct of Licensee, its Affiliates, or the officers, directors, employees,
or agents of Licensee or its Affiliates; (b) Licensee’s breach of this Supply
Agreement, including the representations and warranties contained herein; (c)
the export, import, storage, packaging, or labeling, by or on behalf of Licensee
or its Affiliates or sublicensees, of any Product supplied by Exelixis
hereunder; or (d) the commercialization of any Product supplied by Exelixis
hereunder. The foregoing indemnity obligations will not apply to the extent that
(i) the Exelixis Indemnitees fail to comply with the indemnification procedure
set forth in Section 9.3 and Licensee’s defense of the relevant Claims is
prejudiced by such failure; or (ii) any Claim arises from, is based on, or
results from any activities or occurrence for which Exelixis is obligated to
indemnify the Licensee Indemnitees under Section 9.1.
9.3    Indemnification Procedures. The Party claiming indemnity under this
Article 9 (the “Indemnified Party”) shall give written notice to the Party from
whom indemnity is being sought (the “Indemnifying Party”) promptly after
learning of such Claim and shall offer control of the defense of such Claim to
the Indemnifying Party. The Indemnified Party shall provide the Indemnifying
Party with reasonable assistance, at the Indemnifying Party’s expense, in
connection with the defense of the Claim for which indemnity is being sought.
The Indemnified Party may


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 15 of 24



--------------------------------------------------------------------------------





participate in and monitor such defense with counsel of its own choosing at its
sole expense; provided, however, that the Indemnifying Party shall have the
right to assume and conduct the defense of such Claim with counsel of its
choice. The Indemnifying Party shall not settle any Claim without the prior
written consent of the Indemnified Party, not to be unreasonably withheld,
unless the settlement involves only the payment of money. So long as the
Indemnifying Party is actively defending the Claim in good faith, the
Indemnified Party shall not settle or compromise any such Claim without the
prior written consent of the Indemnifying Party. If the Indemnifying Party does
not assume and conduct the defense of the Claim as provided above, (a) the
Indemnified Party may defend against, consent to the entry of any judgment, or
enter into any settlement with respect to such Claim in any manner the
Indemnified Party may deem reasonably appropriate (and the Indemnified Party
need not consult with, or obtain any consent from, the Indemnifying Party in
connection therewith), and (b) the Indemnifying Party shall remain responsible
to indemnify the Indemnified Party as provided in this Article 9.
9.4    Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING
FROM OR RELATING TO ANY BREACH OF THIS SUPPLY AGREEMENT, REGARDLESS OF ANY
NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING,
NOTHING IN THIS SECTION 9.4 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTIONS 9.1 OR 9.2, OR
DAMAGES AVAILABLE FOR A PARTY’S BREACH OF CONFIDENTIALITY OBLIGATIONS IN Article
5.
Article 10
TERM AND TERMINATION
10.1    Term. This Supply Agreement will become effective on the Effective Date
and, unless earlier terminated pursuant to this Article 10, will remain in
effect until the expiration of the Collaboration and License Agreement (the
“Term”).
10.2    Termination.
(a)    Termination for Breach. A Party’s material breach of this Supply
Agreement will constitute such Party’s material breach of the Collaboration and
License Agreement, and each Party shall have the right to terminate this Supply
Agreement and the Collaboration and License Agreement for the other Party’s
uncured material breach of this Supply Agreement as set forth in Section 15.2(a)
of the Collaboration and License Agreement.
(b)    Termination Due to Termination of the Collaboration and License
Agreement. This Supply Agreement shall automatically terminate upon termination
of the Collaboration and License Agreement.
10.3    Performance on Termination; Survival. Termination or expiration of this
Supply Agreement shall not affect the rights or obligations of the Parties under
this Supply


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 16 of 24



--------------------------------------------------------------------------------





Agreement that have accrued prior to the date of termination or expiration. Upon
termination of this Supply Agreement for any reason: (a) Products Manufactured
pursuant to Purchase Orders will be delivered on the scheduled delivery dates
and Licensee shall pay Exelixis not later than [ * ] after the delivery date
(provided, however, that Licensee makes advance payment prior to shipment in the
event of termination due to payment default by Licensee); and (b) all costs of
unused raw materials, labels, and packaging incurred by Exelixis shall be paid
by Licensee in the event that Exelixis terminates this Supply Agreement pursuant
to Section 10.2(a) or that this Supply Agreement is terminated pursuant to
Section 10.2(b) as a result of termination of the Collaboration and License
Agreement by Licensee pursuant to Sections 15.3(a) or (b) of the Collaboration
and License Agreement. Notwithstanding anything to the contrary, the following
provisions shall survive any expiration or termination of this Supply Agreement:
Sections 5, 6, 8, 9, 10.3 and 11.
Article 11
MISCELLANEOUS
11.1    Entire Agreement; Amendment. This Supply Agreement, including the
Exhibits, together with the Collaboration and License Agreement, is both a final
expression of the Parties’ agreement and a complete and exclusive statement with
respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements and communications, whether oral, written, or
otherwise, with respect to the subject matter hereof. This Supply Agreement may
only be modified or supplemented in a writing expressly stated for such purpose
and signed by an authorized officer of each Party. No modification to this
Supply Agreement will be effected by the acknowledgment or acceptance of any
Purchase Order or shipping instruction forms or similar documents containing
terms or conditions at variance with or in addition to those set forth herein.
11.2    Notices. Any notice to be given under this Supply Agreement must be in
writing and specifically refer to this Supply Agreement, and be addressed to the
appropriate Party at the address specified below or such other address as may be
specified by such Party, and will be deemed to have been given for all purposes
(a) when received, if hand-delivered; (b) if air mailed, five (5) days after the
date of postmark; (c) if delivered by overnight courier, the next day the
overnight courier regularly makes deliveries; or (d) if sent by facsimile, the
date of confirmation of receipt if during the recipient’s normal business hours,
otherwise the next business day.
If to Licensee, notices must be addressed to:
Ipsen Pharma SAS
65 Quai Georges Gorse
92100 Boulogne-Billancourt, France
Attention: Jonathan Barnsley, EVP Technical Operations
Facsimile: [ * ]




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 17 of 24



--------------------------------------------------------------------------------





with a copy to:
Ipsen Pharma SAS
65 Quai Georges Gorse
92100 Boulogne-Billancourt, France
Attention: François Garnier, EVP General Counsel
Facsimile: [ * ]


If to Exelixis, notices must be addressed to:
Exelixis, Inc.
210 East Grand Avenue
South San Francisco, CA 94080, USA
Attention: Executive Vice President and General Counsel
Facsimile: [ * ]


11.3    Interpretation. The headings of clauses contained in this Supply
Agreement preceding the text of the sections, subsections, and paragraphs hereof
are inserted solely for convenience and ease of reference only and do not
constitute any part of this Supply Agreement, or have any effect on its
interpretation or construction. All references in this Supply Agreement to the
singular include the plural where applicable. Unless otherwise specified,
references in this Supply Agreement to any Article include all Sections,
subsections, and paragraphs in such Article, references to any Section include
all subsections and paragraphs in such Section, and references in this Supply
Agreement to any subsection include all paragraphs in such subsection. The word
“including” and similar words means including without limitation. The word “or”
means “and/or” unless the context dictates otherwise because the subject of the
conjunction are mutually exclusive. The words “herein,” “hereof,” and
“hereunder” and other words of similar import refer to this Supply Agreement as
a whole and not to any particular Section or other subdivision. All references
to days in this Supply Agreement mean calendar days, unless otherwise specified.
Ambiguities and uncertainties in this Supply Agreement, if any, shall not be
interpreted against either Party, irrespective of which Party may be deemed to
have caused the ambiguity or uncertainty to exist. This Supply Agreement has
been prepared in the English language and the English language controls its
interpretation. In addition, all notices required or permitted to be given
hereunder, and all written, electronic, oral, or other communications between
the Parties regarding this Supply Agreement shall be in the English language.
11.4    Assignment. Except as expressly provided hereunder, neither this Supply
Agreement nor any rights or obligations hereunder may be assigned or otherwise
transferred by either Party without the prior written consent of the other Party
(which consent shall not be unreasonably withheld); provided, however, that
either Party may assign or otherwise transfer this Agreement and its rights and
obligations hereunder without the other Party’s consent:
(a)    in connection with the assignment of the Collaboration and License
Agreement to a Third Party as set forth in Section 17.5 of the Collaboration and
License Agreement; or


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 18 of 24



--------------------------------------------------------------------------------





(b)    to an Affiliate, provided that the assigning Party shall remain liable
and responsible to the non-assigning Party hereto for the performance and
observance of all such duties and obligations by such Affiliate.
The rights and obligations of the Parties under this Supply Agreement shall be
binding upon and inure to the benefit of the successors and permitted assigns of
the Parties specified above, and the name of a Party appearing herein will be
deemed to include the name of such Party’s successors and permitted assigns to
the extent necessary to carry out the intent of this Section 11.4. Any
assignment not in accordance with this Section 11.4 shall be null and void.
11.5    Performance by Affiliates. Each Party may discharge any obligations and
exercise any right hereunder through any of its Affiliates. Each Party hereby
guarantees the performance by its Affiliates of such Party’s obligations under
this Supply Agreement, and shall cause its Affiliates to comply with the
provisions of this Supply Agreement in connection with such performance. Any
breach by a Party’s Affiliate of any of such Party’s obligations under this
Supply Agreement shall be deemed a breach by such Party, and the other Party may
proceed directly against such Party without any obligation to first proceed
against such Party’s Affiliate.
11.6    Further Actions. Each Party agrees to execute, acknowledge, and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Supply
Agreement.
11.7    Severability. If, for any reason, any part of this Supply Agreement is
adjudicated invalid, unenforceable, or illegal by a court of competent
jurisdiction, such adjudication shall not, to the extent feasible, affect or
impair, in whole or in part, the validity, enforceability, or legality of any
remaining portions of this Agreement. All remaining portions will remain in full
force and effect as if the original Supply Agreement had been executed without
the invalidated, unenforceable, or illegal part.
11.8    No Waiver. The failure of a Party to insist upon strict performance of
any provision of this Supply Agreement or to exercise any right arising out of
this Supply Agreement will neither impair that provision or right nor constitute
a waiver of that provision or right, in whole or in part, in that instance or in
any other instance. Any waiver by a Party of a particular provision or right
shall be in writing, shall be as to a particular matter and, if applicable, for
a particular period of time and shall be signed by such Party.
11.9    Relationship Between the Parties. The Parties’ relationship, as
established by this Supply Agreement together with the Collaboration and License
Agreement, is solely that of independent contractors. This Agreement does not
create any partnership, joint venture, or similar business relationship between
the Parties. Neither Party is a legal representative of the other Party and
neither Party can assume or create any obligation, representation, warranty, or
guarantee, express or implied, on behalf of the other Party for any purpose
whatsoever.
11.10    Counterparts; Electronic or Facsimile Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. This Agreement may be
executed and delivered electronically or


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 19 of 24



--------------------------------------------------------------------------------





by facsimile and upon such delivery such electronic or facsimile signature will
be deemed to have the same effect as if the original signature had been
delivered to the other Party.
11.11    Governing Law; Dispute Resolution. This Supply Agreement, and all
questions regarding the existence, validity, interpretation, breach, or
performance of this Supply Agreement, shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, United States,
without reference to its conflicts of law principles. The application of the
U.N. Convention on Contracts for the International Sale of Goods (1980) is
excluded. Any controversy or claim arising out of, relating to, or in connection
with any provision of this Supply Agreement shall be resolved in accordance with
Article 16 of the Collaboration and License Agreement.
11.12    Compliance with Laws. Each Party shall comply in all material respects
with all applicable Laws and regulations, including, but not limited to, those
concerning drugs, drug manufacture regulatory requirements, or exportation or
importation of Products, including but not limited to proper declaration of
dutiable values. Except as provided in Section 2.3(c), Licensee shall be
responsible for obtaining all exportation and importation licenses or other
authorizations.
11.13    Debarment. Each Party represents, warrants, and covenants to the other
Party that it is not debarred or disqualified under the U.S. Federal Food, Drug
and Cosmetic Act, as amended, or comparable laws in any country or jurisdiction
other than the U.S., and it does not, and will not during the Term, employ or
use the services of any person who is debarred or disqualified, in connection
with services to be performed under this Supply Agreement. In the event that
either Party becomes aware of the debarment or disqualification or threatened
debarment or disqualification of any person providing services to such Party,
including the Party itself or its Affiliates or sublicensees, that directly or
indirectly relate to activities contemplated by this Agreement, such Party shall
immediately notify the other Party in writing and such Party shall cease
employing, contracting with, or retaining any such person to perform any such
services.
{Signature Page Follows}


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 20 of 24



--------------------------------------------------------------------------------









In Witness Whereof, the Parties hereto have caused this Supply Agreement to be
executed and entered into by their duly authorized representatives as of the
Effective Date.


Exelixis, Inc.


By: /s/ Michael M. Morrissey
Name: Michael M. Morrissey
Title: CEO
Ipsen Pharma SAS


By: /s/ Marc de Garidel
Name: Marc de Garidel
Title: Chariman & CEO
 
 



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 21 of 24



--------------------------------------------------------------------------------





List of Exhibits


Exhibit A:    Form of Order Forecast


Exhibit B:     Quality Agreement




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 22 of 24



--------------------------------------------------------------------------------





Exhibit A
Form of Order Forecast


[ * ]


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 23 of 24



--------------------------------------------------------------------------------





Exhibit B
Quality Agreement




[ * ]






[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Page 24 of 24

